Oldham J., delivered the opinion of the court. Warner had possession of certain notes and accounts belonging to Bridges, which by agreement he was to collect, and out of the proceeds discharge a judgment in his favor as administrator against Bridges, and the residue pay to him. The evidence is very indefinite in reference both to the amount of the judgment, and the amounts of the notes and accounts. No time was designated by agreement between the parties in which the notes and accounts should, be collected, and the overplus, after the discharge of the judgment, be paid to Bridges. The defendant below was thus employed as the agent of the plaintiff for the collection of the notes and accounts, and had he collected the whole amount, he would not be liable to an action until a demand made and a refusal to pay, and so it has already been determined in Taylor vs. Spears, decided at tire present term. The evidence is wholly silent as to a demand, for which reason a new trial should have been granted, and the court below erred in refusing the same. Reversed.-